Citation Nr: 0403708	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  98-13 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to August 
1969.  He also had three months and 29 days of other service.  
He died in September 1983, and the appellant is his widow.

By a decision entered in April 1998, the RO denied the 
appellant's application to reopen a claim for service 
connection for the cause of the veteran's death.  She 
appealed, and the Board of Veterans' Appeals (Board) reopened 
her claim and denied it on the merits in January 2000.

The appellant subsequently appealed the Board's January 2000 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By Order dated in January 2002, the Court 
vacated the Board's decision and remanded the matter for 
readjudication in light of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)).

In August 2002, the Board remanded the appellant's case to 
the RO for further development.  The case was thereafter 
returned to the Board in September 2003.

In its August 2002 remand, the Board noted that the 
appellant's representative had raised the matter of the 
appellant's entitlement to dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1151.  The 
Board also noted that the representative had raised the issue 
of whether the appellant had timely appealed the RO's April 
1998 denial of dependents' educational assistance.  The Board 
noted that neither of those matters had been adjudicated by 
the RO in the first instance, and referred them to the RO for 
appropriate action.  Inasmuch as it does not appear from the 
record that the RO has taken any action on these issues, they 
are again referred to the RO.


REMAND

When the Board remanded this case to the RO in August 2002, 
it requested, among other things, that the RO attempt to 
obtain any microscopic examination reports and toxicological 
reports from the Dwight David Eisenhower Army Medical Center 
(AMC) at Fort Gordon, Georgia, or other appropriate 
repository, created in association with the veteran's death.  
The Board also requested that the appellant be scheduled for 
a hearing at the RO.

Unfortunately, it does not appear from the record that the 
requested development has been completed.  First, with 
respect to the reports from Fort Gordon, the record shows 
that the RO contacted the AMC in October 2002 and requested 
the pertinent reports.  The AMC responded to the request in 
November 2002, stating that the information could not be 
furnished because the reports were more than five years old 
and therefore "should have been retired" to a facility in 
St. Louis, Missouri.  Notably, although on notice that the 
requested evidence may have been available from another 
source (i.e., the facility in St. Louis), the record does not 
reflect that the RO ever contacted that source in an effort 
to obtain the necessary information.  See 38 C.F.R. 
§ 3.159(c)(2) (2003) ("VA will end its efforts to obtain 
records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.").  
Second, with respect to the appellant's request for hearing, 
the record shows that the RO did, in fact, schedule the 
appellant for a hearing at the RO in June 2003, and that she 
and her representative failed to report.  Significantly, 
however, it does not appear that the notice of hearing sent 
to the appellant, dated in May 2003, was ever sent to her 
representative.   Indeed, the letter incorrectly states that 
"[o]ur records indicate that you do not have a . . . 
representative to assist you."

The Court has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, moreover, that if the Board proceeds with final 
disposition of an appeal, and the remand orders have not been 
complied with, the Board itself errs in failing to ensure 
compliance.  Id.  Given those pronouncements, and the fact 
that the development sought by the Board in this case has not 
been fully completed, another remand is now required.  
38 C.F.R. § 19.9 (2003).  

For the reasons stated, this case is REMANDED to the RO via 
the Appeals Management Center in Washington, D.C., for the 
following actions:

1.  The RO should schedule the appellant for 
a hearing before a hearing officer at the RO.  
Both the appellant and her representative 
should be notified of the date and time of 
the hearing.  If the hearing is held, a 
transcript should be made and associated with 
the claims folder.

2.  The RO should contact the appropriate 
repository in St. Louis, Missouri in an 
effort to obtain any retired microscopic 
examination reports and/or toxicological 
reports created in association with the 
veteran's death.  The RO should end its 
efforts to obtain the reports only if it 
concludes that the records sought do not 
exist or that further efforts to obtain them 
would be futile.  The evidence obtained 
should be associated with the claims folder.

3.  After completing the foregoing 
development, and any other action required by 
the VCAA, the RO should re-adjudicate the 
claim here on appeal.  If the benefit sought 
remains denied, the RO should furnish a 
supplemental statement of the case (SSOC) to 
the appellant and her representative.

After the appellant and her representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the appellant until she receives 
further notice, but she may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, the Veterans Benefits Administration's Adjudication 
Procedure Manual, M21-1, Part IV, directs ROs to provide 
expeditious handling of  



all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2003).


